Citation Nr: 0810034	
Decision Date: 03/26/08    Archive Date: 04/09/08

DOCKET NO.  06-11 187A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, 
Florida


THE ISSUE

Entitlement to payment or reimbursement for unauthorized 
medical expenses incurred at a private medical facility on 
April 1, 2005.



WITNESSES AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Senior Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2005 decision of the 
Department of Veterans Affairs (VA) Medical Center in 
Gainesville, Florida, that denied the benefit sought on 
appeal.  The veteran, who had active service reportedly from 
February 1967 to September 1967, appealed that decision to 
the BVA, and the case was referred to the Board for appellate 
review.


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  In this 
regard, the record before the Board does not reflect that the 
veteran was provided notice consistent with the requirements 
of 38 U.S.C.A. § 5103(a) in connection with his claim 
currently on appeal.  Since the United States Court of 
Appeals for Veterans Claims (Court) has strictly construed 
the VA's obligation to provide such notice, this matter must 
be addressed prior to final appellate review.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's 
decision that further development of the case is necessary.  
This case is being returned to the VAMC via the Appeals 
Management Center (AMC) in Washington, D.C., and the veteran 
will be notified when further action on his part is required.  
Accordingly, this case is REMANDED for the following action:

The VAMC/AMC should provide notice to the 
veteran consistent with the requirements 
of 38 U.S.C.A. § 5103(a) in connection 
with his claim for payment or 
reimbursement of unauthorized medical 
expenses incurred at a private medical 
facility on April 1, 2005.

When the development requested has been completed, the case 
should again be reviewed on the basis of any additional 
evidence.  If the benefit sought is not granted, the veteran 
should be furnished a Supplemental Statement of the Case and 
be afforded a reasonable opportunity to respond before the 
record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



